PER CURIAM.
Appellee, a manager of a car dealership, was charged with aggravated battery as a result of an altercation with a man who had taken a car from the dealership. After hearing appellee’s version of the events, when he agreed to plead to a lesser charge at a plea conference, the court, on its own, dismissed the case.
The state has appealed the dismissal, and the appellee agrees that we must reverse. State v. Brown, 416 So.2d 1258, 1259 (Fla. 4th DCA 1982) (determination as to whether to continue a prosecution rests with the prosecutor, the arm of the government representing the public interest, and not with the victim of a crime or the trial court). Reversed.
KLEIN, TAYLOR and HAZOURI, JJ., concur.